Citation Nr: 1111794	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for prostate cancer in remission, status post prostatectomy.

2.  Entitlement to service connection for residuals of a right foot injury. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Travel Board hearing before the undersigned in April 2010 at the Chicago, Illinois, RO.  A transcript of the hearing is associated with the claims file and has been reviewed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Additionally, the Board notes that the issue of entitlement to a left foot disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the issue of entitlement to a left foot disorder could potentially affect the Veteran's eligibility for a TDIU and as such is inextricably intertwined with that issue.  Therefore, the issue of entitlement to service connection for a left foot disorder is also addressed in the REMAND portion below.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran experiences urinary frequency in less than one hour intervals, wears absorbent materials when he leaves the house, and voids three to four times per night.
2.  The competent and probative evidence demonstrates that the Veteran's residuals of a right foot injury are related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 40 percent, for prostate cancer in remission, status post prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 7527 (2010).

2.  Residuals of a right foot injury were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2006 letter provided this notice to the Veteran.

The Board observes that the May 2006 letter was sent to the Veteran prior to the December 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the May 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.  Additionally, VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).   The record reflects the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  According to the Veteran's April 2010 statement, he was awarded Social Security disability based on his post-traumatic stress disorder (PTSD).  The record does not contain the Veteran's disability report, the SSA Disability Determination, or any related documents.  However, because the Veteran has not alleged that the SSA records are relevant to his claims, the Board finds that the records are not relevant to the current appeal and VA is under no duty to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317,1323 (Fed. Cir. 2010).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with respect to the issues of entitlement to an initial compensable rating for service-connected prostate cancer in remission, status post prostatectomy, was provided in October 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA examination obtained in this case is adequate, as it considers all of the pertinent evidence of record, and provides a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to an initial compensable rating for service-connected prostate cancer in remission, status post prostatectomy has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

With regard to the issue for service connection for residuals of a right foot injury, as the Board's decision herein to grant service connection for residuals of a right foot injury, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.
Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim" Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Initial Rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran is seeking a higher evaluation for service-connected residuals of prostate cancer, which is currently rated as noncompensable under Diagnostic Code (DC) 7527.

Prostate cancer is generally rated under malignant neoplasms of the genitor-urinary system (DC 7528).  Pursuant to the provisions of DC 7528, a 100 percent evaluation is warranted for malignant neoplasms of the genitourinary system.  A note to this code indicates that if there has been no local reoccurrence or metastasis following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, including note (2010).  As the Veteran's service connected for prostate cancer in remission, status post prostatectomy, the Veteran has been evaluated under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b (2010).  This code provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.

The criteria for a compensable rating, 20 percent, for urinary leakage are the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent.  Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A 20 percent evaluation contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

For urinary tract infection under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

The Veteran contends that his current symptoms of prostate cancer in remission, status post prostatectomy, are worse than the current noncompensable disability evaluation.  He has alleged voiding dysfunction involving urinary frequency, voiding 20 times a day, waking two to three times per night to void, and wearing absorbent materials when he leaves his house.  He also contends he has erectile dysfunction.

The Veteran was afforded a VA examination in October 2007 in which it was noted that the Veteran did not suffer from hematuria or dysuria and did not require catheterization for urination.  The Veteran reported no history of any urinary tract infections or prostate or bladder stones.  Upon examination it was noted that the Veteran did not experience any tenderness in the penile shaft but there was slight swelling and minimal tenderness in the scrotal area and testes appeared slightly larger.  It was further noted that a rectal examination revealed no palpable masses in prostate, and that prostate and guaiac were negative.  The examiner noted that the Veteran had no history of incontinence and did not require the use of diapers.  The Veteran disputed this contention in his April 2010 Travel Board hearing testimony.  The Veteran noted that the examiner asked him if he had to wear absorbent materials twenty-four hours a day.  The Veteran stated that he answered "no."  However, the Veteran clarified at his hearing that he did wear absorbent materials anytime he leaves the house, but that he does not wear them at home and that is why he answered "no."  

The Veteran's VA treatment records provide a January 2008 urology note in which the examiner noted that he was bothered by the Veteran's frequent urination and determined that a cystoscopy and dilation would be necessary to rule out bladder neck stenosis or bladder neck contracture.  The cystoscopy and dilation procedure revealed that no stricture or narrowing was found in the Veteran's bladder.  Indeed the flexible cystoscopy revealed a normal bladder.  

Nevertheless, a July 2008 urology note reports that the Veteran goes to the bathroom 20 times a day and has leakage when he coughs sneezes or lifts heavy weights.  The record further indicates that the Veteran suffers from erectile dysfunction as well as epididymitis bilaterally with some reactive hydrocele bilaterally for which the Veteran is service-connected.  

The Board notes that the Veteran is currently rated as noncompensable with regard to his prostate cancer in remission, status post prostatectomy.  As noted above urinary frequency with a daytime voiding interval less than one hour is to be rated as 40 percent disabling.  As the Veteran is reported to have urinary frequency of 20 times per day, the Board notes that the Veteran's current severity level warrants a 40 percent rating under DC 7527.  

The Board notes however that the Veteran is not entitled to a higher evaluation than herein assigned.  In this regard the Board notes that a 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  However, while the Veteran reports use of absorbent materials, there is no indication that he must change them more than four times a day.  Indeed the Veteran reported at the April 2010 Travel Board hearing that he does not wear absorbent materials at all when he is at home; he only wears them when he leaves his house.  The Veteran never indicated that he had to frequently change his absorbent materials, but rather that he wears them to avoid the occasional accident.

As a final note, the Board acknowledges the Veteran's own statements, addressed above, that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that symptomatology associated with the Veteran's prostate cancer in remission, status post prostatectomy, more nearly approximates the schedular criteria associated with a 40 percent disability rating for the appeal period.  Therefore, the Board finds that a 40 percent rating on a schedular basis is therefore warranted and is appropriate for the entire appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected prostate cancer in remission, status post prostatectomy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer in remission, status post prostatectomy with the established criteria found in the rating schedule for voiding dysfunction shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is unemployed and the Veteran asserts that his unemployment is partly due to his prostate cancer in remission, status post prostatectomy.  However, the overall evidence does not indicate that his prostate cancer in remission, status post prostatectomy, by itself has caused marked interference with his employment.  Furthermore, the medical record does not show that the Veteran's prostate cancer in remission, status post prostatectomy, has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board notes that a review of the record shows that the Veteran raised the issue of a total disability rating based on all of his service-connected disabilities.  In an April 2010 statement, the Veteran asserted that he is unable to work due to his service-connected disabilities of PTSD and residuals of prostatectomy.  As noted above, the issue of a TDIU will be addressed in the REMAND portion below.  

With consideration of all of the above, the Board finds that the evidence supports the Veteran's claim for an initial evaluation for prostate cancer in remission, status post prostatectomy for the entire appeal period, but , as noted above, a preponderance of the evidence is against a higher evaluation than is assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection-Right Foot

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability, and that the Veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact 'incurred' during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

The Veteran contends that he suffered a right foot injury in combat while stationed in Vietnam.  Specifically the Veteran contends that he dropped an approximately thirty-five pound object on his foot during a nighttime fire mission in approximately October 1968.  

The Board notes initially that the Veteran does have a current disability as required by 38 C.F.R. § 3.303.  In this regard the record indicates that the Veteran was diagnosed with marked degenerative changes at the first metatarsalphalangeal joint of the right great toe with a plantar spur in a January 2008 x-ray report.  Indeed it is noted that the Veteran has complete loss of use with regard to the first metatarsalphalangeal joint.  

As referenced above, the Veteran seeks service connection for residuals of a right foot injury sustained in combat in Vietnam.  With regard to the Veteran's service treatment records, the Board notes that both the Veteran's September 1967 entrance examination and March 1970 exit examination note that the Veteran's feet were within normal limits upon clinical evaluation.  Additionally it is noted that neither the September 1967 nor the March 1970 report of medical history indicates any complaints of foot trouble.  The Board does acknowledge a November 1969 service treatment note that indicates that the Veteran complained of a bunion on his left great toe.  The treatment note also reports that Veteran had an old fracture, although the note did not specify if it was the right or left foot.  There is no specific complaint with regard to the right foot in the Veteran's service treatment records.  

The Board further notes post-service treatment records regarding residuals of a right foot injury.  In this regard an August 2005 private treatment report by Dr. S. indicates that the Veteran complained of pain in his right great toe that had been present for approximately 35 years and had recently started hurting every day with every step.  The Veteran reported that he had tried to treat the pain with anti-inflammatory drugs and the use of orthotics, to no avail.  The Veteran further reported that he had a deep bone ache in the first joint as well as swelling as redness and that as a result he barely moved the joint at all.  The examiner diagnosed the Veteran with Grade II or III hallux limitus and recommended surgery.  As such, the Veteran had a cheilectomy of the first metatarsalphalangeal joint of the great right toe, in order to remove bone spurs, in November 2005.

The Board acknowledges the Veteran's contentions that he injured his right foot in service and that he has been suffering from pain in his right foot since that incident and that the Veteran has a current disability with regard to his right foot.  While the record fails to indicate that the Veteran complained of a right foot injury in service, the Board notes that the Veteran's service records confirm his participation in combat in Vietnam from August 1968 to August 1969, and his receipt of the Bronze Star Medal with "V" device.  See DD Form 214.  In this case, the Board finds that the Veteran's receipt of the Bronze Service Medal with "V" device qualifies him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b).  

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  With regard to competency, the Board notes that the Veteran is competent to attest to a right foot injury and continuous pain since service. 

When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In consideration of the Veteran's contentions that his current right foot disorder is related to the injury he sustained during combat, the Board notes the Veteran's statements at the April 2010 Travel Board that following the injury to his foot, the Veteran's toes were taped and he immediately put his boot back on and went back to the task at hand.  The Veteran further stated that formal treatment of minor injuries was not available in the field during combat situations, but rather was reserved for those with more serious injuries.  The Board finds that the Veteran's statements regarding his injury during service to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002).  Resolving all doubts in the Veteran's favor, the Board finds that the Veteran did engage in combat, and therefore his statements are sufficient proof of a right foot injury sustained during service.

Under the above circumstances, given the Veteran's current disability and his competent and credible lay testimony with regard to injury during combat and continuity of symptomatology, the Board finds that the evidence supports the Veteran's claim of service connection for residuals of a right foot injury.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to a 40 percent evaluation for service-connected prostate cancer in remission, status post prostatectomy, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of a right foot injury is granted.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the remaining issue on appeal.

The Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected disabilities, to include service-connected residuals of prostate cancer.  In a letter dated April 2010, the Veteran indicated he is receiving Social Security Administration (SSA) disability benefits as a result of his PTSD.  He additionally notes that he is unable to work due to his service-connected disabilities, including PTSD and residuals of prostatectomy.

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.
Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above. See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Finally, the Board notes that the Veteran stated at his April 2010 Travel Board hearing that he believed that his current issues with his left foot are related to his active duty service.  As such, the Board finds that the issue of entitlement to service connection for a left foot injury has been raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction, the Board does not have jurisdiction over it.  Therefore, the Board notes that a decision on the claim for service connection for a left foot disability could change the outcome of the Veteran's claim for a TDIU.  As such, the service connection claim is inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issue of service connection for a left foot disorder must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2. The RO/AMC should furnish to the Veteran a VA Form 21-526, to enable him to file a formal application for service connection for a left foot injury.

3. The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for service connection for a left foot disorder and a TDIU.  The RO/AMC's letter should specifically explain how to establish a claim for entitlement to service connection as well as how to establish a claim for entitlement to a TDIU.

4. The RO should adjudicate the issue of entitlement to service connection for a left foot disorder on the basis of all the available evidence.  If that decision is adverse to the Veteran, he and any representative should be notified of the need to file a notice of disagreement if the Veteran takes issue with the RO's decision.  If a notice of disagreement is filed, the Veteran and his representative, should be mailed a statement of the case, which should include a summary of all the pertinent evidence in the case, citation to pertinent law and regulations, a discussion of how the law and regulations affected the decision, and the reasons for the decision.  The Veteran and his representative should be informed of the need to file a substantive appeal as to that decision, if the Veteran wishes the Board to consider the matter.

5. The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (to include:  PTSD, erectile dysfunction associated with prostate cancer, status post retropubic total prostatectomy, epididymitis, and prostate cancer, status post retropubic total prostatectomy, and residuals of a right foot injury) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice- connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed should be provided.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

7. After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


